DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20 drawn to a method in the reply filed on 05/09/2022 is acknowledged. Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Claims 10-20 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “low” in claim 10 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “the ribbon … at a low angle off the melt surface”, and the claim also recites “ribbon horizontally on the melt” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The recited in claim 10 “…after the directing…” constitutes an indefinite subject matter. It is not clear what “after the directing” means. Therefore, the metes and bounds of claim 10 are not readily ascertainable. For examining purpose, this limitation is interpreted as “after the directing the gas”. Clarification and/or correction are/is required. Claims 11-20  are rejected because they depend on claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman et al (US 20090233396 A1, “Kellerman”), and further in view of Cohen et al (US 20100288189 A1, “Cohen”).
Regarding claims 10 and 11, Kellerman (entire document) teaches a method comprising providing a melt 10 in a vessel 16 (crucible) (figs 1-10, 14, 18-20, 0010, 0034); forming a ribbon/sheet 13 horizontally on the melt 10 using a cooling plate 14 (cold block) having a cold block surface that directly faces an exposed surface of the melt 10 (0038, 0041, 0043); pulling the ribbon (sheet 13) from the melt 10 at a horizontal direction (e.g., 0 degree, low angle) off the melt surface (fig 1, 5, 8, 10, 14 and 19, 0035 and 0047-0053); transporting the ribbon (sheet 13) from the melt 10 to a furnace (a doping tool or a process unit, or a hydrogenation furnace) (figs 14-16, 0047, 0068-0070); transporting part of the ribbon (sheet 13) through the furnace while another part of the ribbon (sheet 13) is being formed using the cold block (fig 16, 0070); directing a gas at the part of the ribbon for doping the sheet 13 in the process unit (0070), and transporting the part of the ribbon through an exit of the furnace after the directing while another part of the ribbon/sheet is being formed using the cold block (fig 16, 0070).
Kellerman teaches the directing the gas to the sheet as addressed above, but does not explicitly teach at least one gas jet and forming a surface oxide or other diffusion barrier on the ribbon, and/or passivates the ribbon. However Cohen (entire document) teaches a method for producing a foil/ribbon, wherein a plurality of gas blowers or nozzles (jet) are used to direct a gas comprising a mixture of argon and hydrogen or nitrogen (same gas as recited in instant claim 13) to the pulled ribbon 28 (0023). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kellerman per teachings of Cohen in order to provide suitable conditions for producing a ribbon or foil with large area and greatly improved properties for various applications (Cohen 0013-0016). Kellerman/Cohen teaches the directed gas comprising a mixture of argon and hydrogen or nitrogen, same gas as recited in instant claim 13. Therefore “forming a surface oxide or other diffusion barrier on the ribbon, and/or passivates the ribbon” is reasonably expected because a same/ similar process/method is expected to produce same/similar results/effects. It is noted that the claimed invention calls for process claims, and the steps of the process are met by the applied prior arts. Regarding the limitations a cold block, a furnace and at least one gas jet, they are apparatus limitations in a process claim; the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Regarding claim 12, Kellerman/Cohen teaches different gases (for example dopant gas or hydrogenation gas or argon) directed to a plurality zone (Kellerman, 0069 and 0070), and the gas jets are arranged in a plurality of zones (Cohen figs 1A, 1B and 2, 0018, 0023). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kellerman by arranging the plurality of the gas jet as suggested by Cohen in order to provide suitable conditions for producing a ribbon or foil with large area and greatly improved properties for various applications (Cohen 0013-0016). Regarding the “gas jet” limitation, it is apparatus limitation in a process claim; the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). It has also been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04 (VI) (C).
Regarding claim 13, Kellerman/Cohen teaches that the gas includes argon and hydrogen or nitrogen (a syngas) (Cohen 0023),
Regarding claim 17, Kellerman/Cohen teaches that the gas is directed at a top of the ribbon (Kellerman fig 15, 0069; Cohen fig 1A, 0023).
Regarding claim 18, Kellerman/Cohen teaches that the gas is directed at the ribbon at an angle from 0° to 90° relative to a surface of the ribbon (Kellerman fig 15, Cohen fig 1A). Also, the court has held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Regarding claim 20, Kellerman/Cohen teaches that the melt and the ribbon include silicon (Kellerman 0034-0035; Cohen abstract).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman/ Cohen as applied to claim 10 above, and further in view of Tsuya et al (US 4523966 A, “Tsuya”).
Regarding claim 14, Kellerman/Cohen teaches the doping gas, but does not explicitly teach that the dopant is phosphorus. However Tsuya teaches a process for producing a ribbon, wherein a dopant-gas comprise phosphorus (col 6 lines 6-54). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kellerman/Cohen per teachings of Tsuya in order to provide suitable dopant and produce an impurity (dopant) diffused layer on the ribbon having high quality (Tsuya col 6 lines 6-54). Furthermore, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman/ Cohen as applied to claim 10 above, and further in view of Nowak et al (US 4221754 A, “Nowak”).
Regarding claim 15, Kellerman/Cohen teaches the gas, but does not explicitly teach that the gas is oxygen. However Nowak (entire document) teaches a method for producing ribbons, wherein a gas comprise O2 (col 3 lines 1-18). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kellerman/Cohen per teachings of Nowak in order to provide suitable condition for producing the ribbons with high quality (Nowak col 3 lines 1-18 and lines 37-38). Furthermore, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman/ Cohen as applied to claim 10 above, and further in view of Theodore F Ciszek (US 4650541 A, “Ciszek”). 
Regarding claim 16, Kellerman/Cohen teaches that the production process comprises argon atmosphere (Kellerman 0069; Cohen 0023), but does not explicitly teach that the argon atmosphere from greater than 0 psi to 20 psi. However Ciszek (entire document) teaches a method for producing sheets/ribbons, wherein argon is supplied to a chamber, and the pressure is less than 1 psi above atmosphere (col 3 lines 26-49). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kellerman/ Cohen per teachings of Ciszek in order to provide a defect-free crystal sheet (Ciszek abstract). Also, the court has held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman/ Cohen as applied to claim 10 above, and further in view of Shudo et al (US 4226834 A, “Shudo”). 
Regarding claim 19, Kellerman/Cohen teaches that the gas is directed as addressed above, but does not explicitly teach at from greater than 0 to 100 m/s. However, it is known that the gas flow rate is essentially for stable production of ribbon of high quality as taught by Shudo (col 9 lines 45-62). Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify/optimize the gas flow of Kellerman/Cohen as suggested by Shudo, and obtained various gas flow including the instantly claimed “from greater than 0 m/s to 100 m/s” in order to produce ribbons with high quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714